                  Case 20-01163-AJC        Doc 12     Filed 07/16/20     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov


In re:                                                         Case No.: 18-15499-BKC-AJC

WORLD GLOBAL FINANCING, INC.,                                  Chapter 7

         Debtor.
                                                /

ROSS. R. HARTOG, AS THE CHAPTER 7
TRUSTEE,

         Plaintiff,                                            Adv. Pro. No.: 20-01163-AJC

v.

WILADYS CASTILLO,

         Defendant.
                                                /

                        VERIFIED MOTION FOR CLERK’S DEFAULT

         Plaintiff, Ross R. Hartog, the chapter 7 trustee (the “Trustee” or “Plaintiff”) for the estate

of World Global Financing, Inc., through undersigned counsel and pursuant to Rule 7055 of the

Federal Rules of Bankruptcy Procedure and Local Rule 7055-1, moves for the entry of a default

(the “Motion”) against defendant, Wiladys Castillo (the “Defendant” or “Castillo”), for failure to

plead or otherwise defend against the Complaint [ECF No. 1]. In support of this motion (the

“Motion”), the Plaintiff states:

           1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b).

           2.     This is a core proceeding, which the Court is authorized to hear, determine, and

enter final orders in accordance with 28 U.S.C. § 157(b)(1), (b)(2)(A), (H), and (O).
                  Case 20-01163-AJC        Doc 12     Filed 07/16/20    Page 2 of 3




          3.      Venue is proper pursuant to 28 U.S.C. § 1409, as the Debtor’s main bankruptcy

case is pending in this District.

          4.      On May 4, 2020, Plaintiff commenced this proceeding by filing the Complaint

seeking, among other things, the avoidance and recovery of transfers made by the Debtor to the

Defendant.

          5.      On June 9, 2020, this Court issued an Alias Summons [ECF No. 7] (the “Alias

Summons”) on the Defendant.

          6.      On June 12, 2020, the Plaintiff served the Defendant with copies of the Alias

Summons, Complaint and Order Setting Filing and Disclosure Requirements for Pretrial and

Trial [ECF No. 3], by U.S. mail. See Certificate of Service [ECF No. 11].

          7.      To date, the Defendant has failed to timely file any responsive papers to the

Complaint as required by the Alias Summons. A review of the Court’s CM/ECF System on July

15, 2020 prior to filing this Motion confirms same.

         WHEREFORE, the Plaintiff requests the entry of a default against the Defendant,

 Wiladys Castillo, for failure to file or serve any response to the Complaint.

                                    Declaration - 28 U.S.C. § 1746

         I declare under penalty of perjury that the foregoing is true and correct. Executed on

 July 16, 2020.
                                                              By: /s/ Alan R. Rosenberg
                                                                  Alan R. Rosenberg, Esq.
                                                                  Fla. Bar No. 92004


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of this motion was served on all

 counsel of record and interested parties registered to receive electronic noticing in this case via
                Case 20-01163-AJC        Doc 12      Filed 07/16/20     Page 3 of 3




the Court’s CM/ECF and by U.S. Mail to Wiladys Castillo, Defendant, on July 16, 2020 as noted

on the attached service list.

                                             MARKOWITZ RINGEL TRUSTY & HARTOG, P.A.
                                             Counsel for the Plaintiff
                                             9130 South Dadeland Blvd., Suite 1800
                                             Miami, FL 33156
                                             Tel: (305) 670-5000
                                             Fax: (305) 670-5011

                                             By: /s/ Alan R. Rosenberg
                                                 ALAN R. ROSENBERG
                                                 Fla. Bar No.: 92004
                                                 arosenberg@mrthlaw.com




SERVICE LIST
Via Electronic Mail Notice:

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

        Adrian C. Delancy adelancy@mrthlaw.com,
         ycandia@mrthlaw.com,gruiz@mrthlaw.com,ecfnotices@mrthlaw.com;mrthbkc@gmail.c
         om
        Alan R Rosenberg arosenberg@mrthlaw.com,
         gruiz@mrthlaw.com,jgarey@mrthlaw.com,ycandia@mrthlaw.com,mrthbkc@gmail.com




Via U.S. Mail To:

Wiladys Castillo
3150 S Decatur Blvd Apt 34
Las Vegas, NV 89102‐7128



822152
